I N        T H E         C O U R T O F A P P E A L S
                                                                              A T      K N O X V I L L E
                                                                                                                                         FILED
                                                                                                                                               June 25, 1998

                                                                                                                                         Cecil Crowson, Jr.
                                                                                                                                         Appellate C ourt Clerk
J A K E O . P U R K E Y a n d T E A M                                                   )                H A M B L E N C I R C U I T
T E C H N O L O G I E S , I N C . ,                                                     )                C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C V - 0 0 3 1 7
                                                                                        )
                     P l a i n t i f f s - A p p e l l e e s                            )
                                                                                        )
                                                                                        )
v s .                                                                                   )
                                                                                        )                H O N . K I N D A L L           T .     L A W S O N
                                                                                        )                J U D G E
                                                                                        )
D E N N I S P U R K E Y , d / b / a                        W E S T        E N D         )
S E R V I C E C E N T E R ,                                                             )
                                                                                        )
                       D e f e n d a n t - A p p e l l a n t                            )                A F F I R M E D      A N D      R E M A N D E D




E D W A R D J . W E B B , J R . , K . J E F F                                                   L U E T H K E ,        H u n t e r ,           S m i t h       &       D a v i s ,
J o h n s o n C i t y , f o r A p p e l l a n t .


C .      D W A I N E       E V A N S ,          E v a n s        &      B e i e r ,             M o r r i s t o w n ,         f o r      A p p e l l e e s .




                                                                          O         P   I       N   I      O   N

                                                                                                                                               M c M u r r a y ,         J .



             I n       t h i s           b a i l m e n t             c a s e ,              p l a i n t i f f s ,            J a k e       P u r k e y         a n d         T e a m

T e c h n o l o g i e s ,                I n c . ,      f i l e d        s u i t            a f t e r     t h e i r       t r u c k s w e r e d e s t r o y e d                  i n

a       f i r e      a t         t h e       W e s t        E n d         S e r v i c e                 C e n t e r ' s       ( d e f e n d a n t )            p l a c e         o f

b u s i n e s s .            A      j u r y          f o u n d        t h e         d e f e n d a n t          l i a b l e       f o r     t h e       v a l u e       o f     t h e

t r u c k s        a n d    a l s o          f o r      t h e        r e n t a l            e x p e n s e s        i n c u r r e d       b y       T e a m   T e c h n o l o -
g i e s       i n           p r o c u r i n g                    a        s u b s t i t u t e                      v e h i c l e                    a f t e r            i t s               t r u c k              w a s

d e s t r o y e d .                  T h e         d e f e n d a n t ,                    D e n n i s              P u r k e y ,                 o w n e r             o f         t h e           W e s t          E n d

S e r v i c e         S t a t i o n             ( W e s t              E n d ) ,          a p p e a l s ,                  a r g u i n g               t h e r e             i s       n o          m a t e r i a l

e v i d e n c e           t o       s u p p o r t            t h e           j u r y ' s           v e r d i c t .                     W e       a f f i r m             t h e         j u d g m e n t                o f

t h e     t r i a l         c o u r t .



            O n       o r         a b o u t          J a n u a r y               2 ,        1 9 9 6 ,             J a k e          P u r k e y ,                s o n           o f         t h e         d e f e n -

d a n t ,         l e f t          h i s       t r u c k               a t       W e s t           E n d           f o r          s e r v i c e             a n d              r e p a i r s .                      M r .

D a v i d     S c h u m a k e r ,                   a n         o w n e r          o f       T e a m             T e c h n o l o g i e s ,                       a      c u s t o m                 c o n t r a c t

m a n u f a c t u r i n g                  b u s i n e s s ,                  l e f t       h i s          c o m p a n y ' s                  v e h i c l e              a t          W e s t         E n d         f o r

t h e     s a m e         p u r p o s e .                 O n         t h e       e a r l y              m o r n i n g             o f        J a n u a r y              3 ,          1 9 9 6 ,            a      f i r e

o c c u r r e d           w h i c h           d e s t r o y e d                  W e s t           E n d ' s             s e r v i c e                b u i l d i n g                  a n d          t h e         t w o

v e h i c l e s           t h e r e i n .



            T h e         j u r y          t r i a l        t o o k            p l a c e           o n        M a y        2 9 ,         1 9 9 7 .              A t      t h e          t r i a l ,               b o t h

p l a i n t i f f s                a d m i t t e d                   t h a t       t h e y               h a d           n o       d i r e c t              e v i d e n c e                        t h a t          t h e

d e f e n d a n t               n e g l i g e n t l y                    c a u s e d               o r         c o n t r i b u t e d                      t o           t h e           f i r e .                   T h e

d e f e n d a n t               t e s t i f i e d                    t h a t       h e           w a s           u n a w a r e                o f       a n y t h i n g                      h e          d i d       o r

n e g l e c t e d           t o      d o      w h i c h               w o u l d          h a v e          c a u s e d            o r         c o n t r i b u t e d                    t o         t h e        f i r e .

H e     s t a t e d             t h a t      h e         h a d         n o      k n o w l e d g e                  o f         t h e          f i r e ' s             c a u s e             o r       o r i g i n .



            O n       c r o s s - e x a m i n a t i o n ,                                t h e           d e f e n d a n t                   s t a t e d              t h a t          t h e          w o r k         h e

w a s p e r f o r m i n g o n T e a m T e c h n o l o g i e s ' v e h i c l e r e q u i r e d d i s c o n n e c t i n g

t h e     f u e l         l i n e s .              H e     t e s t i f i e d                 t h a t             h e      d i d          n o t        k n o w          w h e t h e r                t h e         f u e l

l i n e s         h a d         b e e n       r e c o n n e c t e d                      b e f o r e              h e          l e f t         t h e       s h o p              o n         J a n u a r y             2 .



                                                                                                          2
H e     a l s o       t e s t i f i e d                 t h a t                i f      n o t         r e c o n n e c t e d                c o r r e c t l y ,                   t h e          f u e l            l i n e s

c o u l d         l e a k        a n d       c a u s e                   g a s o l i n e                 f u m e s          t o       a c c u m u l a t e .                           T h e         d e f e n d a n t

s t a t e d        t h a t        h e      " d i d n ' t                       p a y        a n y        a t t e n t i o n               [ t o ]           g a s       s m e l l s              —     g a s o l i n e

s m e l l s "          a n d          s i n c e         h e              w o r k e d            a r o u n d              t h e      s m e l l          o f          g a s o l i n e                 s o       o f t e n ,

" I     g u e s s        I ' m         i m m u n e                 t o         i t . "           T h e r e             w e r e       n o      o p e n          w i n d o w s                  o r      v e n t s           i n

t h e     b u i l d i n g ,               a n d         t h e             d o o r s            w e r e          l o c k e d          w h e n         t h e           d e f e n d a n t                    l e f t        f o r

t h e     d a y .



             T h e           d e f e n d a n t                     p r e s e n t e d                    t h e           t e s t i m o n y             o f            M r .           G a r y         Y o u n g ,             a

f i r e           c a u s a t i o n                 e x p e r t .                                Y o u n g                i n v e s t i g a t e d                        t h e               f i r e               s c e n e

a p p r o x i m a t e l y                  e i g h t                 d a y s               a f t e r            t h e       f i r e .                H e           t e s t i f i e d                 t h a t             t h e

f i r e       w a s          c a u s e d          b y          a          l o w - o r d e r                    e x p l o s i o n .                   Y o u n g               s t a t e d              t h a t            t h e

e v i d e n c e              s u g g e s t e d                 t h a t                 t h e          f i r e           b e g a n          h i g h           i n        t h e           b u i l d i n g                  a n d

s p r e a d           d o w n w a r d .                       T h e r e                 w a s           n o         e v i d e n c e            t h a t              t h e            f i r e         h a d           b e e n

i n t e n t i o n a l l y                  s e t ,                 o r          t h a t           i t          h a d        b e e n         c a u s e d                b y           e i t h e r             o f         t h e

p l a i n t i f f s '                 v e h i c l e s .



             Y o u n g            t e s t i f i e d                            t h a t           " i t ' s               a b s o l u t e l y                   m y           o p i n i o n                  t h a t          a

n a t u r a l          g a s      e x p l o s i o n                       o c c u r r e d                 a n d         b l e w       t h e        w a l l           o u t .             I      j u s t            d o n ' t

k n o w        w h a t           h a p p e n e d                         t o           c a u s e              t h e        n a t u r a l               g a s            e x p l o s i o n . "                              H e

e x p l a i n e d              t h a t        t h e                 r e a s o n                 h e           w a s       c e r t a i n              i t           w a s         a           n a t u r a l               g a s

e x p l o s i o n              w a s      t h a t             n a t u r a l                    g a s          i s       l i g h t e r          t h a n             a i r ,            c a u s i n g                i t     t o

r i s e ,      a n d          t h e      b u r n          p a t t e r n s                       s u g g e s t e d                t h e      f i r e          s t a r t e d               i n        t h e          u p p e r

p o r t i o n          o f       t h e       b u i l d i n g .                             A l t h o u g h                Y o u n g         s t a t e d               h e       w a s          c e r t a i n               o f

a     n a t u r a l          g a s       e x p l o s i o n ,                         o n       c r o s s - e x a m i n a t i o n                           h e w a s p r e s e n t e d                               w i t h



                                                                                                                3
h i s       i n v e s t i g a t i o n                        r e p o r t ,             w h i c h               s t a t e d           t h a t              t h e          e v i d e n c e          " l e n d s

s o m e      c r e d e n c e                 t o      t h e      p o s s i b i l i t y                     o f      s o m e         t y p e             o f      n a t u r a l         g a s      l e a k , "

a n d      w h i c h              s t a t e d         a s      i t s       c o n c l u s i o n ,                        " i t      i s      m y          p r o f e s s i o n a l                o p i n i o n

t h a t          t h e            s p e c i f i c             c a u s e          o r         p r e c i p i t a t o r                       f o r              t h i s       f i r e       l o s s         c a n

s i m p l y           n o t         b e       d e t e r m i n e d              b a s e d             o n         t h e      e v i d e n c e                    a v a i l a b l e         . . . "          H i s

r e p o r t           a l s o         n o t e d          t h a t         h e      h a d        i n t e r v i e w e d                      t h e           M o r r i s t o w n            C i t y        F i r e

I n v e s t i g a t o r ,                     w h o


             r    e   v   e a l e      d t h a t a t t h e c o n c l u s i o n o f h i s i n v e s t i g a t i o n ,                                                                       h i    s
             o    f   f   i c i a      l r u l i n g i s t h a t t h i s f i r e i s u n d e t e r m i n e d                                                                                 i    n
             o    r   i   g i n .           H e n o t e s , h o w e v e r , t h a t h e t h i n k s o n e p o s s i b                                                                      i l    -
             i    t   y      a s      a p o s s i b l e c a u s e f o r t h e f i r e m i g h t b e d u e t o                                                                              t h    e
             r    e   a   r b l         o c k w a l l o f t h e b u i l d i n g c o l l a p s i n g d u e t o s                                                                            o m    e
             t    y   p   e o f            p r e v i o u s s t r u c t u r a l p r o b l e m w h i c h i n t u r n t                                                                       o r    e
             t    h   e     g a s        s u p p l y l i n e s . . . h e w a s u n a b l e t o p r o v e t h e a b                                                                         o v    e
             s    c   e   n a r i      o w i t h s c i e n t i f i c c e r t a i n t y b u t o f f e r e d i t a s                                                                         o n    e
             p    o   s   s i b l      e e x p l a n a t i o n f o r t h e f i r e .


             Y o u n g              t e s t i f i e d              t h a t           t h e      o n l y            i n d i c a t o r                    o f      a      n a t u r a l         g a s     l e a k

w o u l d         b e         a      d i s t i n c t i v e                o d o r .              T h e            d e f e n d a n t                 t e s t i f i e d               t h a t       h e     d i d

n o t       n o t i c e                   a n y       n a t u r a l              g a s         o d o r              b e f o r e              h e              l e f t       W e s t       E n d         t h a t

e v e n i n g .                      Y o u n g              s t a t e d           t h a t             h e          d i d           n o t            u n c o v e r              a n y       e v i d e n c e

s u g g e s t i n g                  t h a t       t h e        d e f e n d a n t                d i d            a n y t h i n g                 t o         c a u s e       o r      c o n t r i b u t e

t o     t h e         f i r e .



             T h e         j u r y            a w a r d e d            J a k e         P u r k e y               $ 9 , 1 2 5 ,             t h e          a m o u n t         s t i p u l a t e d           a s

t h e        f a i r               m a r k e t              v a l u e          o f           h i s           t r u c k .                    T h e               j u r y        a w a r d e d            T e a m

T e c h n o l o g i e s                     $ 1 7 , 5 9 3 . 9 9 ,              t h e         v a l u e            o f      i t s         v e h i c l e p l u s i t s                       e x p e n s e s

i n       r e n t i n g              a n o t h e r             b u s i n e s s               v e h i c l e                 u n t i l          a          s u i t a b l e            r e p l a c e m e n t

c o u l d         b e         f o u n d .



                                                                                                           4
                P r i o r               t o           t r i a l ,              t h e           d e f e n d a n t                 m o v e d                f o r               s u m m a r y                            j u d g m e n t ,

w h i c h               w a s          d e n i e d              b y           t h e          t r i a l           c o u r t .                      T h e           d e f e n d a n t                                   a r g u e s              o n

a p p e a l              t h a t          t h e         d e n i a l              o f          s u m m a r y            j u d g m e n t                    w a s             e r r o n e o u s .                                      A s     t h e

c o u r t           n o t e d             i n         B r a d f o r d                 v .       C i t y          o f      C l a r k s v i l l e ,                             8 8 5             S . W . 2 d                          7 8 ,     8 0

( T e n n . A p p .                    1 9 9 4 ) ,             " [ a ]          t r i a l             c o u r t ' s         d e n i a l               o f         a          m o t i o n                        f o r            s u m m a r y

j u d g m e n t ,                      p r e d i c a t e d                     u p o n           t h e          e x i s t e n c e                    o f              a        g e n u i n e                            i s s u e              o f

m a t e r i a l                    f a c t ,            i s           n o t           r e v i e w a b l e                 o n           a p p e a l                       w h e n       a                     j u d g m e n t                  i s

s u b s e q u e n t l y                        r e n d e r e d                 a f t e r          a      t r i a l          o n             t h e         m e r i t s . "



                T h e            d e f e n d a n t                a r g u e s                t h a t       t h e r e            i s         n o      e v i d e n c e                    t o                     s u p p o r t                t h e

j u r y ' s              v e r d i c t .                      B a i l m e n t                 c a s e s           s u c h             a s         t h i s          o n e             a r e                     g o v e r n e d                 b y

T . C . A .              §         2 4 - 5 - 1 1 1 ,              w h i c h                 p r o v i d e s :


                I   n   a l l a c t i o n s b y a                                          b a i l o r a g a i n s t a b a i l e e f o r                                                                    l o  s s             o   r
                d   a m a g e t o p e r s o n a l p                                     r o p e r t y , p r o o f b y t h e b a i l o r                                                                 t     h a  t        t    h   e
                p   r o p e r t y w a s d e l i v e                                    r e d t o t h e b a i l e e i n g o o d c                                                                o           n d  i t        i    o   n
                a   n d t h a t i t w a s n o t                                          r e t u r n e d o r r e d e l i v e r e d a c c o                                                          r        d i  n g            t   o
                t   h e c o n t r a c t , o r t h                                     a t i t w a s r e t u r n e d o r r e d e l i                                                             v           e r  e d             i   n
                a       d a m a g e d    c o n d i t i                                o n ,        s h a l l   c o n s t i t u t e p r i m                                                      a                f a        c    i   e
                e   v i d e n c e t h a t t h e b a                                    i l e e w a s n e g l i g e n t , p r o v i d e d                                                                t   h e l           o    s   s
                o   r d a m a g e w a s n o t                                             d u e t o t h e i n h e r e n t n a t u r e                                                                        o f            t    h   e
                p   r o p e r t y b a i l e d .


                I t          i s       u n d i s p u t e d                    t h a t         p l a i n t i f f s '                    p r o o f            w a s s u f f i c i e n t t o                                                  m a k e

o u t       a           p r i m a              f a c i e              c a s e           u n d e r              t h e       s t a t u t e ,                    a n d                 t h u s                         t h e            b u r d e n

s h i f t e d                   t o           t h e           d e f e n d a n t                   t o           a f f i r m a t i v e l y                                   p r o v e                        h e                w a s        n o t

n e g l i g e n t .                     M o r t o n             v .       M a r t i n             A v i a t i o n                C o r p . ,                3 2 5             S . W . 2 d                            5 2 4           ( T e n n .

1 9 5 9 ) ;              S t e i n e r - L i f f                       I r o n          &      M e t a l          C o .         v .         W o o d m o n t                    C o u n t r y                           C l u b ,             4 8 0

S . W . 2 d              5 3 3         ( T e n n .            1 9 7 2 ) ;              C r o o k         v .       M i d - S o u t h                  T r a n s f e r                       &               S t o r a g e                  C o . ,

I n c . ,           4 9 9             S . W . 2 d             2 5 5       ( T e n n . A p p .                    1 9 7 3 ) .



                                                                                                                 5
            W e              a r e           o f          t h e        o p i n i o n              t h a t               t h e r e           w a s        m a t e r i a l              e v i d e n c e ,

i n c l u d i n g                  t h e          p r e s u m p t i o n             a f f o r d e d                 b y      t h e          s t a t u t e ,            s u p p o r t i n g              t h e

j u r y ' s           v e r d i c t                 i n       t h i s         c a s e .            D e f e n d a n t                  m a k e s           m u c h          o f      t h e       e x p e r t

Y o u n g ' s               t e s t i m o n y                t h a t      h e       f o u n d          n o          e v i d e n c e                 t h a t     d e f e n d a n t               c a u s e d

o r     c o n t r i b u t e d                       t o      t h e      f i r e ,         b u t      i t           i s      a n      e l e m e n t a r y               p r i n c i p l e            t h a t

t h e     j u r y            i s      a t          l i b e r t y        t o      a c c e p t ,             r e j e c t ,              o r      a c c o r d          w h a t e v e r             w e i g h t

i t     w i l l           t o       a n       e x p e r t ' s            t e s t i m o n y .                  S e e ,             e . g . ,          S p e i g h t          v .      G i b b s ,        4 8 6

S . W . 2 d           9 2 2 ,             9 2 4      ( T e n n . A p p .            1 9 7 2 ) .                   A s      n o t e d         b y       t h e     S u p r e m e              C o u r t     i n

M o r t o n           v .          M a r t i n            A v i a t i o n         C o r p . ,           3 2 5             S . W . 2 d          5 2 4 ,         5 2 8       ( T e n n .          1 9 5 9 ) :


                                   T h e p r e s u m p t i o n c r e a t e d b y t h i s s t a t u t e i s o n e m                                                                       a d    e
            b     y          l a w w h i c h c r e a t e s a n i n f e r e n c e o f a f a c t w h i c h                                                                                   i    s
            p     r   i     m a        f a c i e   c o r r e c t  a n d    w i l l s u s t a i n   t h e   b u r d e n                                                                     o    f
            e     v   i    d e n c e u n l e s s a n d u n t i l c o n f l i c t i n g f a c t s o n t h e p o                                                                           i n    t
            a     r   e          s h o w n .      W h e r e c o n f l i c t i n g f a c t s o n t h e p o i n t                                                                          a r    e
            s     h   o    w n t h e p e r m i s s i b l e d e d u c t i o n f r o m t h i s s t a t u t o r y l e                                                                       g a    l
            p     r   e    s u m p t i o n w h i c h i s b e f o r e t h e C o u r t i s o n e t h a t                                                                                   t h    e
            j     u   r    y m a y a c c e p t o r r e j e c t o r a c c o r d s u c h p r o b a t i v e v a                                                                             l u    e
            a     s       i t d e s i r e s , a n d s u c h i n f e r e n c e i s e v i d e n c e a n d r e m a                                                                          i n    s
            i     n       t h e c a s e e v e n t h o u g h t h e r e i s e v i d e n c e o p p o s e d t h e r                                                                          e t    o
            w     i   t    h r e s p e c t t o t h e p o i n t i n v o l v e d .            I n o t h e r w o r d s t                                                                    h i    s
            p     r   e    s u m p t i o n i s a p r i m a f a c i e p r o o f o f t h e f a c t p r e s u m                                                                             e d    ,
            a     n   d         u n l e s s t h e f a c t t h u s e s t a b l i s h e d , p r i m a f a c i e ,                                                                            b    y
            l     e   g    a l p r e s u m p t i o n o f i t s t r u t h i s d i s p r o v e d , i t m                                                                                   u s    t
            s     t   a    n d a s p r o v e d .


I d .     [ e m p h a s i s                       a d d e d ] .



            I n           I r v i n g              P u l p        &    P a p e r ,         L t d .          v .          D u n b a r         T r a n s f e r           &         S t o r a g e      C o . ,

I n c . ,             t h e           S i x t h               C i r c u i t ,             a p p l y i n g                    T e n n e s s e e                 l a w ,             s t a t e d          t h e

f o l l o w i n g :


                          U p o n   s u c h a   [ p r i m a f a c i e ]   s h o w i n g ,  t h e   b a i l e e
                a s s u m e s b o t h t h e b u r d e n o f p r o d u c i n g e v i d e n c e t h a t t h e



                                                                                                       6
                 d a m a g e w a s n o t c a u s e d b y t h e b a i l e e ' s n e g l i g e n c e                                                                 a n d      t h e
                 r i s k o f n o n p e r s u a s i o n o f t h e t r i e r o f f a c t .


I r v i n g P u l p                 &    P a p e r ,           7 3 2     F . 2 d      5 1 1 ,      5 1 5          ( 6 t h            C i r .             1 9 8 4 )          [ e m p h a s i s
a d d e d ] .



        T h e     j u r y ' s           r e s p o n s e          t o     t h e      q u e s t i o n             o n          a    s p e c i a l                 v e r d i c t         f o r m ,

r e q u e s t e d            b y        t h e           d e f e n d a n t ,         w h i c h       q u e r i e d ,                      " h a s          t h e           d e f e n d a n t ,

D e n n i s             P u r k e y ,             p r e s e n t e d              s u f f i c i e n t              e v i d e n c e                   t o            p r o v e          b y     a

p r e p o n d e r a n c e                o f       t h e      e v i d e n c e         t h a t      h e          c o m m i t t e d                  n o          a c t ,       e r r o r     o r

o m i s s i o n           t h a t        r e s u l t e d          i n     t h e      f i r e    i n            q u e s t i o n ? "                 w a s          " n o . "           T h u s ,

t h e      d e f e n d a n t            d i d      n o t       m e e t    h i s      b u r d e n         o f      p e r s u a s i o n                     o f      t h e      t r i e r     o f

f a c t .



                T h e     t r i a l            c o u r t ' s       j u d g m e n t        e n t e r e d                o n        t h e       j u r y ' s                 v e r d i c t     i s

a f f i r m e d .             C o s t s           o n      a p p e a l      a r e      a s s e s s e d                t o        t h e      a p p e l l a n t .



                                                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                      D o n T . M c M u r r a y , J u d g e
C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                          7
                                                           I N     T H E         C O U R T O F A P P E A L S
                                                                           A T      K N O X V I L L E




J A K E O . P U R K E Y a n d T E A M                                                )               H A M B L E N C I R C U I T
T E C H N O L O G I E S , I N C . ,                                                  )               C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C V - 0 0 3 1 7
                                                                                     )
                    P l a i n t i f f s - A p p e l l e e s                          )
                                                                                     )
                                                                                     )
v s .                                                                                )
                                                                                     )               H O N . K I N D A L L             T .      L A W S O N
                                                                                     )               J U D G E
                                                                                     )
D E N N I S P U R K E Y , d / b / a                        W E S T        E N D      )
S E R V I C E C E N T E R ,                                                          )
                                                                                     )
                       D e f e n d a n t - A p p e l l a n t                         )               A F F I R M E D       A N D       R E M A N D E D
                                                                                     )
                                                                                     )

                                                                                  J U D G M E N T


            T h i s          a p p e a l         c a m e         o n       t o      b e       h e a r d          u p o n     t h e           r e c o r d         f r o m       t h e

C i r c u i t         C o u r t         o f     H a m b l e n            C o u n t y ,            b r i e f s      a n d     a r g u m e n t            o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n              t h e r e o f ,           t h i s        C o u r t      i s      o f    t h e      o p i n i o n           t h a t      t h e r e

w a s     n o   r e v e r s i b l e               e r r o r        i n      t h e         t r i a l      c o u r t .

            T h e      t r i a l         c o u r t ' s           j u d g m e n t            i s      a f f i r m e d .             C o s t s      o n         a p p e a l      a r e

a s s e s s e d        t o      t h e         a p p e l l a n t .



                                                                                              P E R      C U R I A M